UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


                                                                    ORDER
                       – v. –
                                                                 21 Cr. 215 (ER)

ERIC MALLEY,
                                Defendant.


Ramos, D.J.:

         A change of plea hearing will be held on May 20, 2021 at 4pm, in Courtroom 619,

40 Centre Street, New York, NY 10007.


It is SO ORDERED.


Dated:    May 4, 2021
          New York, New York

                                                                Edgardo Ramos, U.S.D.J.
